Citation Nr: 0333896	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  03-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hands.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to June 
1952, and from August 1952 to January 1964.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

The veteran provided testimony at a personal hearing before 
the undersigned Veterans Law Judge in May 2003, a transcript 
of which is of record.  In pertinent part, it was 
acknowledged at this hearing that the only issues for 
appellate consideration were the veteran's claims of 
entitlement to TDIU and entitlement to service connection for 
arthritis of both hands.  It was specifically acknowledged 
that the veteran had not perfected an appeal on the issue of 
service connection for heart disease with hypertension.

The veteran's claim of service connection for arthritis of 
both hands is addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All reasonable development necessary for an equitable 
disposition of the issues adjudicated by this decision has 
been completed.

2.  The record reflects that the veteran is service-connected 
for lumbosacral spine severe degenerative joint disease and 
degenerative disc disease, evaluated as 60 percent disabling, 
and gouty arthritis of the right foot, evaluated as 20 
percent disabling.

3.  The veteran has a high school education, and last worked 
in 1979 as a compressor operator and a painter.

4.  The record tends to show that the veteran is unable to 
maintain substantially gainful employment due to his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.102, 3.321(b)(1), 3.340, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's TDIU claim and the issue of 
service connection for arthritis of the hands is addressed in 
the remand.  Therefore, no further VCAA development is needed 
prior to entering this decision granting the TDIU claim.


Background.  The veteran contends, in essence, that he is 
precluded from substantially gainful employment due to his 
service-connected disabilities.

The record reflects that the veteran is service-connected for 
lumbosacral spine severe degenerative joint disease and 
degenerative disc disease, evaluated as 60 percent disabling, 
and gouty arthritis of the right foot, evaluated as 20 
percent disabling.

In his October 2002 VA Form 21-8940, Application for 
Increased Compensation Based on Individual Unemployability, 
the veteran noted that he last worked in 1979 at an Army 
depot, that he started working at this facility in 1965, and 
that he left this job due to disability.  He described his 
occupation during that year as a compressor operator, but 
also identified the type of work as "painter."  Further, he 
indicated that he had a high school education, and that he 
had no other education or training either before or since he 
became too disabled to work.

The evidence on file includes various medical records 
detailing the treatment and evaluation of the veteran's 
service-connected low back and right foot disabilities.  In 
pertinent part, the veteran underwent a VA medical 
examination in November 2002 in conjunction with his TDIU 
claim.  At this examination, the examiner noted that the 
veteran's medical records were reviewed, but his claims 
folder and service medical records were not available.  
Following examination of the veteran, the examiner diagnosed 
degenerative joint disease and degenerative disc disease of 
lumbar spine with L1 compression fracture; gouty arthritis of 
the right foot; hypertension with atherosclerotic coronary 
disease, status-post myocardial infarction (MI) in late 
1980's and 2 vessel coronary artery bypass graft (CAPG) then; 
and osteoarthritis of the right hand involving all fingers.  
Moreover, the examiner stated that the veteran's service-
connected conditions of his severe degenerative joint 
disease, degenerative arthritis of foot and hands precluded 
many active type of positions, but would not preclude 
sedentary employment.

At his May 2003 personal hearing, it was contended, in part, 
that the November 2002 VA medical examination was inadequate 
due to the fact that the examiner had acknowledged that the 
claims folder was not reviewed.  In addition, the veteran 
testified, in part, that he last worked in 1979 at an Army 
depot, and described his duties as a compressor operator.  He 
also testified that he retired due to his service-connected 
disabilities.  Among other things, he indicated that he had 
difficulty walking, as well as difficulty with prolonged 
sitting and standing.  Further, he indicated that the level 
of pain he experienced was of such discomfort he had 
difficulty in continuing with and thinking about what he 
needed to do at his job.  He also described his current 
symptomatology.

The medical records tend to support the veteran's testimony 
regarding the severity of his service-connected disabilities, 
to include increased severity with prolonged sitting and 
standing.  For example, at a May 2000 VA orthopedic 
examination, the veteran stated that his pain was increased 
by standing for more than 3 minutes, bending or stooping, or 
lifting anything more than 15 pounds.  Regarding his gouty 
arthritis of the right foot, he reported that he had flare-
ups of gout 2 times per year, but that he had pain on a daily 
basis in the right foot which was increased by walking and 
standing.  Thereafter, at a September 2002 VA orthopedic 
examination of the lumbosacral spine, it was noted that 
treatment records dated in August 2002 noted that the veteran 
complained, in part, of low back pain which was worse after 
sitting or standing for extended periods of time, and that 
this was basically what he reported at the examination.


Legal Criteria.  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
record supports a grant of TDIU.

Initially, the Board notes that the veteran's service-
connected low back disorder is evaluated as 60 percent 
disabling, while his service-connected right foot disorder is 
evaluated as 20 percent disabling.  Consequently, his overall 
combined rating is 70 percent.  38 C.F.R. § 4.25.  Thus, the 
veteran satisfies the schedular criteria for consideration of 
a TDIU under 38 C.F.R. §§ 3.340, 4.16(a).  

The Board must now determine whether the veteran's service-
connected disabilities preclude him from obtaining and/or 
maintaining substantially gainful employment.  

Here, the record reflects the veteran has a high school 
education, and that he last worked in 1979 as a compressor 
operator and painter.  Further, he testified that he retired 
due to the severity of his service-connected disabilities.  
The Board acknowledges that the November 2002 VA examiner 
determined that the veteran's disabilities precluded many 
active type of positions, but would not preclude sedentary 
employment.  However, as indicated above, the examiner did 
not review the veteran's claims folder in conjunction with 
this examination.  In addition, the examiner considered the 
veteran's nonservice-connected right hand disability, which 
is not for consideration when determining whether the veteran 
is entitled to a TDIU.  See Van Hoose, supra.  Moreover, the 
examiner's opinion that the disabilities would not preclude 
sedentary employment is not in accord with the competent 
medical evidence which shows that the severity of the 
veteran's disabilities are increased with prolonged sitting 
and standing.  Also, this finding does not appear to be in 
accord with the veteran's employment history.

In summary, the record reflects that the veteran has not 
worked in many years, that he retired due to the severity of 
his service-connected disabilities, a medical examiner has 
found that he is eliminated from many active type of 
positions, and that the finding he is capable of sedentary 
employment is not in accord with the medical evidence showing 
increased severity of his service-connected disabilities on 
prolonged standing or sitting nor does it appear to be in 
accord with his employment history.  Nevertheless, it should 
be noted that the medical evidence reflects that the veteran 
also experiences significant impairment from his nonservice-
connected disabilities, to include the right hand impairment 
which was considered by the November 2002 VA examiner when he 
evaluated the veteran's employability.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

Resolving all benefit of the doubt in favor of the veteran, 
the Board finds that the record tends to show that he is 
unable to maintain substantially gainful employment due to 
his service-connected disabilities.  As such, he is entitled 
to a grant of TDIU under the circumstances of this case.  See 
38 C.F.R. §§ 3.340, 4.16.


ORDER

Entitlement to a TDIU due to service-connected disabilities 
is granted, subject to the law and regulations applicable to 
the payment of monetary benefits.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Nothing in the veteran's service medical records indicates 
that he was diagnosed with arthritis of either hand while on 
active duty.  However, a September 1957 X-ray report notes 
that he injured his middle finger in a car door.  Impression 
was of a normal right 3rd finger.  These records do reflect 
treatment for complaints of right foot pain in 1960 and 1964.

At a March 1964 VA examination, the veteran complained of his 
low back and right foot.  No mention was made of any 
impairment of either hand.  Diagnoses included gouty 
arthritis of right foot, from history and uric acid report.  

Service connection was subsequently established for gouty 
arthritis of the right foot by an April 1964 rating decision.  

At an April 1969 VA medical examination, the veteran 
complained, in part, of cramping and pain occasionally in the 
right shoulder and right hand.  On examination, he was found 
to have normal motility of the hands, fingers, elbows, 
shoulders and neck.  It was also noted that he ventriflexed 
to bring his fingers 4 inches of the floor.

VA X-rays taken of the right hand in March 1999 showed mild 
"arthertic" change noted about the bases of all the 
fingers. There was also fairly advanced degenerative 
arthritis in the interspace between the 2nd and 3rd fingers.  
However, there was no significant vascular calcification and 
the remainder of the hand was unremarkable.  Further, there 
was no acute trauma or fracture.  Overall impression was 
degenerative arthritis, primarily involving the 2nd and 3rd 
fingers.

A July 2000 private medical statement noted that the veteran 
had rheumatoid arthritis affecting his hands, as well as 
gouty arthritis involving other joints in the body.

As mentioned above, the veteran underwent a VA medical 
examination in November 2002, at which the examiner noted 
that the veteran's medical records were reviewed, but his 
claims folder and service medical records were not available.  
Further, the examiner noted that the veteran had a history of 
degenerative arthritis of his hands, that X-rays conducted in 
1995 were normal, and that he had ligament reconstruction of 
his right thumb in the past.  The examiner also noted that it 
was said that the veteran had rheumatoid arthritis, but 
review of his chart showed no clinical evidence to support 
this claim, that it was unclear how this diagnosis was made, 
and that the veteran was also confused about this diagnosis.  
Following examination of the veteran, the examiner's 
diagnoses included osteoarthritis of the right hand involving 
all fingers.  Moreover, the examiner emphasized that there 
was no clinical evidence to support the contention that the 
veteran had rheumatoid arthritis.  As indicated above, the 
examiner also identified arthritis of the hands as one of the 
service-connected conditions.

At his May 2003 hearing, the veteran indicated that he had 
been diagnosed with both rheumatoid arthritis and gouty 
arthritis, and that a clinician he saw in the 1980s indicated 
that the arthritis of his hands might be related to his 
service-connected gouty arthritis.

In summary, the veteran was evaluated for an injury to the 
right middle finger in 1957, he had complaints of right hand 
pain at the time of an April 1969 VA medical examination, 
March 1999 VA X-rays indicated degenerative arthritis of the 
2nd and 3rd (i.e., middle) right fingers, and that a clinician 
purportedly informed the veteran in the 1980s that his 
arthritis of the hands was related to his service-connected 
gouty arthritis.  Thus, the veteran has evidence of an in-
service injury and a current disability, as well as 
allegations that the current disability may be causally 
related to a service-connected disability.  Further, the 
statements of the November 2002 VA examiner tend to indicate 
that the right hand degenerative joint disease may be related 
to active service.  However, as already stated, this examiner 
did not review the veteran's claims folder to include the 
service medical records.  Further, there is no indication 
that the veteran was ever accorded an examination for the 
specific purpose of determining the etiology of the arthritis 
of his hands.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).
Further, in the case of a claim for disability compensation, 
the assistance provided to the claimant shall include 
providing a medical examination or obtaining a medical 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Based on the foregoing, the Board finds that 
such a medical opinion and/or examination is warranted based 
on the facts of this case in order to determine the etiology 
of the veteran's arthritis of the hands.  Consequently, the 
Board concludes that additional development is necessary in 
the instant case.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  The 
Board acknowledges that the RO sent correspondence to the 
veteran in April 2001 which informed him of the enactment of 
the VCAA, what he must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  Therefore, it appears to satisfy 
the notification requirements as emphasized by the Court in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
the RO should be cognizant of the fact that the Federal 
Circuit has held invalid the provisions of 38 C.F.R. 
§ 3.159(b)(1) which allowed a decision to be made before the 
one year period for submitting new evidence had expired with 
the proviso that if the information or evidence was 
subsequently provided within the one year period, then VA 
would readjudicate the claim.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F. 3d 
1334 (Fed Cir 2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claim of the impact of the 
notification requirements on his claim.  
The RO should also take any necessary 
measure to reconcile adjudication of this 
case with the holding of the Federal 
Circuit in Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  
See also 38 U.S.C.A. § 5103(b).   

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
his arthritis of both hands.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should be 
requested to review the evidence of 
record, and provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran's arthritis of the hands is 
causally related to any incident of the 
veteran's active military service, to 
include the injury to the right middle 
finger in September 1957.  Moreover, this 
clinician must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
this disability was caused or aggravated 
(worsening of underlying condition beyond 
its natural progression versus temporary 
flare-ups of symptoms) by the veteran's 
service-connected gouty arthritis of the 
right foot.

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.  

3.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the RO should review the 
examination report to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, the 
RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal, 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
which addresses all of the evidence obtained after the 
issuance of the May 2002 Statement of the Case, and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 



 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



